Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
                Regarding independent claims 21 and 31, some limitations already in claim 21 are amended into claim 31 that renders claim 31 in the same status as claim 21 with regards to the arguments against Feezell. The applicant states on the record that although the combination of Feezell with main reference Abu-Ageel is possible because Abu-Ageel supports both Edge emitting laser diode fabrication as well as vertical cavity surface-emitting laser diodes(VCSEL), but the combination results in VCSEL; because Feezell only provides VCSEL. The applicant further states that although the specification does not directly name “edge emitting” as the type of laser, it supports a broader explanation that supports edge emitting, and in at least Fig. 3A of the specification shows an edge emitting laser diode device and thus the specification does provide disclosure of edge emitting laser diode devices. The claims are also directed to edge emitting laser diode devices as recited in the claims.
          The examiner accepts the above argument, and in lack of finding a better reference, finds these claims allowable.

3.         Regarding claim 37, “wherein the optical member comprises a waveguide coupled to the plurality of edge emitting laser diode devices” is argued and the applicant does not accept the Abu-Ageel [0083] “micro-guide array” or [0011] “micro-guide plates” as equivalent to “a waveguide coupled to the plurality of edge emitting laser diode devices”. 
             The examiner cannot find a better explanation by Abu-Ageel; and in lack of finding a better reference for “a waveguide” specifically to be used for “the plurality of edge emitting laser diode devices”, finds these claims allowable.

4.  The 3 Terminal Disclaimers were approved on 01/06/2020, thus the Non Statutory double patenting rejection is withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN N HAIEM whose telephone number is (571)270-1048.  The examiner can normally be reached on Mon - Thurs 7:45 - 6:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/BRIAN P YENKE/Primary Examiner, Art Unit 2422